FILED
                           NOT FOR PUBLICATION
                                                                            SEP 26 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DENELL C. KELLY,                                 No.   14-35332

              Plaintiff-Appellant,               D.C. No. 3:13-cv-05328-JLR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security
Administration,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 James L. Robart, Senior District Judge, Presiding

                     Argued and Submitted September 1, 2016
                              Seattle, Washington

Before: SCHROEDER, McKEOWN, and DAVIS,** Circuit Judges.

      Denell Kelly appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of Kelly’s application for disability


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Andre M. Davis, Senior Circuit Judge for the United
States Court of Appeals for the Fourth Circuit, sitting by designation.
insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. We review the district court’s order upholding the denial of

benefits de novo. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998).

      The record shows that Kelly suffered from a number of mental and physical

limitations but that the Administrative Law Judge (“ALJ”) found Kelly capable of

performing jobs requiring light work. The ALJ also found that Kelly had not been

entirely truthful in describing the severity of her impairments and that the extent of

her complaints was inconsistent with the scope of her activities.

       The government has appropriately conceded that the ALJ erred in not

discussing the opinions of Drs. Lang and Mayers. The issue is whether those

errors require reversal. We conclude that the ALJ’s decision is nevertheless

supported by substantial evidence and affirm. See Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005).

      The ALJ did discuss the opinions of Drs. Wheeler and Zaragoza, who

concluded that Kelly had more substantial limitations than those incorporated in

Kelly’s residual functional capacity determination and gave specific, legitimate

reasons for discounting them. See Turner v. Comm’r of Soc. Sec., 613 F.3d 1217,

1222 (9th Cir. 2010). The ALJ also reasonably evaluated the observations of

Nurse Wagonblast, who administered the GAF test. Although Dr. Mayers


                                           2
described Kelly as being “severely limited,” Dr. Mayers did not opine that Kelly

was unable to work or provide any further specific limitations.

      Accordingly, to the extent that any of the doctors discussed functional

limitations beyond the ALJ’s findings, the ALJ gave specific and legitimate

reasons for discounting them. To the extent that the ALJ erred by failing to discuss

Dr. Lang, or assign weight to Dr. Mayers or Dr. Deem, we hold those errors to be

harmless in that they were not likely to have affected the ALJ’s decision that Kelly

was not disabled. See Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012).

      AFFIRMED.




                                          3